Per Curiam.
An allowance made to an incompetent World War veteran is exempt from levy and sale by virtue of an execution, and from seizure in any legal proceeding. (Civ. Prac. Act, § 667.) Obviously, this would be so if the pension has been received by the veteran, his committee or guardian; otherwise such an exemption can produce no beneficial effect. (Benedict v. Higgins, 165 App. Div. 611; Surace v. Danna, 248 N. Y. 18.)
Order reversed, with ten dollars costs and disbursements, and motion denied.
All concur; present, Lydon, Levy and Callahan, JJ.